DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 9/29/2022 have been considered but are moot because the new ground of rejection does not rely on teaching or matter specifically challenged in the argument.
Examiner notes that the new phrases added to claim 5 and then incorporated into claim 1 have rendered new 112b rejections.
Regarding the direction of the hinge securing pin, applicant seems to argue the movement direction of the hinge securing pin.  Examiner notes that applicant does not claim that the hinge securing pin moves at all, let alone in a linear manner; examiner contends that the structure of the claim is shown in the prior art.
Regarding the pin and coil spring, applicant asserts the spring of the claim “surrounds at least one region of the hinge securing pin”.  Examiner notes that while applicant does not claim that the hinge securing pin moves in a linear manner, which is coaxial with the return spring, examiner believes that this is applicant’s intent.  Therefore, examiner notes that previously cited Culling provides this structure, which is old and well known in the art.  Bell discloses spring biasing the latch, while Culling discloses spring biasing the pin, both of which are obvious reversal of parts in a known manner.  Please see below.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, applicant claims “hinge securing pin disposed in a direction crossing the second hinge shaft”.  The record does not define the term “crossing”, therefore examiner assumes that by the axis of the “direction” intersecting with the axis of the second hinge shaft at any point is considered to meet this term.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over 4179665 Bell in view of JP 2002-160895 Kidokoro, in further view of 4997218 Culling.
Regarding claim 1, Bell discloses a double pivot hinge for vehicle doors (abstract), comprising:
a hinge securing bracket 42 of which one side is secured to the vehicle body (“vehicle mounted hinge butt 42” column 2 line 67); 
a first hinge shaft 66 provided at another side of the hinge securing bracket 42; 
a first hinge block 60 of which one side is supported by the first hinge shaft 66, and which is relatively rotatably coupled to the hinge securing bracket (figure 2 to figure 4); 
a second hinge block 78 of which one side is disposed adjacent to another side of the first hinge block 60, and of which another side is supported by the door panel (“door mounted hinge butt 78” column 3 line 17); 
a second hinge shaft 94 connecting another side of the first hinge block 60 and one side of the second hinge block 78 such that the second hinge block is relatively rotatably coupled to the first hinge block (as shown in figures 2 to figure 4); and 
a locking member 96 capable of selectively locking the second hinge block to the first hinge block such that the second hinge block and the first hinge block are rotatable integrally (locking member 96 connects second hinge block 60 to the second hinge block 78 so they rotate integrally; locked together the movement is limited from the closed position to the open position in figure 4, then unlocked the rotation may continue around second hinge shaft 94 into the open position of figure 7), the locking member including (examiner notes that “including” is open ended):
a hinge securing pin 106 disposed in a direction crossing the second hinge shaft 94 (the axis of the “direction” of pin 106 in figure 4 intersects the second hinge shaft 94, please see 112b above) and provided to pass through the second hinge block 78 (figure 7), and to secure the second hinge block 78 to the first hinge block 60 by allowing an inner end portion of the hinge securing pin 106 to be inserted to a hole 104 defined at the first hinge block 60; 
a safety ring 102 provided at an outer end portion of the hinge securing pin 106 which protrudes outwardly of the second hinge block 78; and 
a return spring 108 provided outside the hinge securing pin 106 to allow the inner end portion of the hinge securing pin to be inserted into the hole of the first hinge block.

Bell discloses the use of the hinge on a door of a vehicle, but does not disclose the particular kind of vehicle.  Bell discloses a return spring on a latch having the hole of the latch attached to the first hinge block; Bell does not disclose the spring is coaxial with the hinge securing pin to move the hinge securing pin (which, examiner notes applicant does not claim this concept, but examiner believes this is applicant’s intent).
Kidokoro discloses a forklift side door, the side door provided at a side portion of the vehicle body of the forklift (figure 1), and the side door comprises a door panel 19.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the vehicle door hinge of Bell to the vehicle door as disclosed by Kidokoro, in order to widen the rotational range without detaching the door.  Examiner contends that the use of one vehicle door hinge for another vehicle door hinge with the same orientation is an obvious equivalency.  
Culling discloses a pin 40 coaxial with a return spring 5, which engages a hole 13 on a moving/removable part 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a coil spring on a rotating moving hole, as taught in Bell, with an alternative known way to latch a pin through a hole in a linear manner, as taught in Culling.  Examiner contends that by making the latch 108 stationary in Bell, and spring biasing the engaging pin 106 in Bell, in the manner old and well known in the art taught by Culling, would still provide the optional engagement between the pin and latch and is also manually controlled.  Examiner contends that by spring biasing the pin rather than the latch is an obvious reversal of parts, which provides the same function, and this reversal of parts is taught in the art.  It has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04 (VI) (a).  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144 (I): “rationale to modify or combine the prior art does not have to be expressly stated in the prior art…it may be reasoned from knowledge generally available to one of ordinary skill in the art”.  


Regarding claim 2, Bell as modified discloses the forklift side door of claim 1, wherein when the locking member 96 locks the second hinge block 78 and the first hinge block 60 to be connected to each other (as shown in figure 4), the door panel is rotatable about the first hinge shaft 66 (from figure 2 to figure 4), and when the locking member releases (figure 7) connection between the second hinge block 48 and the first hinge block 60, the door panel is rotatable about the first hinge shaft 66 and rotatable about the second hinge shaft 94 (unlatched, the door is free to rotate about both hinge shafts).

Regarding claim 3, Bell as modified discloses the forklift side door of claim 1, wherein the first hinge shaft 66 passes vertically through the first hinge block 60 (doors of both Bell and Kidokoro require vertical hinge shafts), and is fitted to the hinge securing bracket 42 in an insertion manner from the outside of the first hinge block (best shown in figure 9).

Regarding claim 4, Bell as modified discloses the forklift side door of claim 1, wherein the second hinge shaft 94 is provided to pass vertically through a protruding portions (upper and lower knuckles 90 and 92) of the first hinge block 60 that protrudes from the first hinge block 60 toward the second hinge block 78, that are spaced apart from each other (figure 5) to cover an upper portion and a lower portion of the protruding portion of the protrusion 84 of the second hinge block 78, and [second hinge shaft 94] passes through protruding portion (knuckle 84, best shown in figure 5) of the second hinge block 78.
Bell discloses the first hinge block has two protrusions on opposite sides of the one protrusion of the second hinge block 78.  Bell does not disclose the reverse.
It would have been obvious to one of ordinary skill in the art before the effective filing date to reverse the number of knuckles on which part, as these are equivalents.  Examiner notes that Bell discloses the two protrusions on one part and one protrusion on the other; examiner contends that which part has two protrusions and which part has one protrusion makes no material difference to the pivoting motion or mechanism, and is considered an obvious reversal of parts.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to which part has two protrusions and which part has one protrusion, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04 (VI) (a).

Regarding claim 6, Bell as modified discloses the forklift side door of one of claim 1, wherein the door panel (19 of Kidokoro) is formed, divided into a lower panel at which the second hinge block is provided and an upper panel connected to an upper portion of the lower panel without a hinge portion (as shown in figure 2 of Kidokoro).

Regarding claim 7, Bell as modified discloses the side door for a forklift of claim 1, further comprising a door securing pin 24 (of Kidokoro) provided on a side of the door panel 19 that is opposite in a widthwise direction from a side of the door panel on which the second hinge block is provided (securing pin is opposite side of the hinge in figure 2 of Kidokoro), the door securing pin capable of selectively securing the door panel to the vehicle body (as shown in figure 2).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/               Primary Examiner, Art Unit 3677